The following opinion on rehearing was filed October 5, 1905. Judgment of affirmance adhered to:
A rehearing was granted in this case upon the point that the judgment which it is sought to revive was void by reason of the plaintiff in the cause being dead at the time of its rendition. It appears that this point was not raised by the return to the order to show cause and that it is not an issue in the case,
*354It is recommended that the former opinion he adhered to.
By the Court: For the reason stated in the foregoing opinion, it is ordered that the former opinion he adhered †-\
Affirmed.